On May 20, 2003, the defendant was sentenced to the following: Count I: Violations of the conditions of a suspended sentence for the offense of Criminal Possession of Dangerous Drugs with Intent to Sell (Methamphetamine), a felony: Five (5) years in the Montana Women’s Prison; and Count III: Violations of the conditions of a suspended sentence for the offense of Criminal Possession of Dangerous Drugs (LSD), a felony: Five (5) years in the Montana Women’s Prison, to run concurrently with each other and with the sentence imposed in Ravalli County.
On September 26, 2003, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*63DATED this 15th day of October, 2003.
The defendant was present and was represented by Colleen Ambrose. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 26th day of September, 2003.
Chairperson, Hon. Katherine R. Curtis, Member, Hon. Marc G. Buyske and Member, Hon. Gary Day.